Third District Court of Appeal
                               State of Florida

                       Opinion filed February 16, 2022.
       Not final until disposition of timely filed motion for rehearing.

                            ________________

                             No. 3D21-0770
                      Lower Tribunal No. 20-4844BID
                           ________________


                            Marsh USA, Inc.,
                                  Appellant,

                                     vs.

Arthur J. Gallagher Risk Management Services, Inc., etc., and
     The School Board of Miami-Dade County, Florida,
                                 Appellees.



     An appeal from the School Board of Miami-Dade County, Florida.

      Greenberg & Traurig, P.A., and David C. Ashburn (Tallahassee), for
appellant.

      Panza, Maurer & Maynard, P.A., and Elizabeth L. Pedersen, and
Virginia C. Dailey (Fort Lauderdale), Walter J. Harvey, School Board
Attorney, and Jeff James, Assistant School Board Attorney, Weiss Serota
Helfman Cole & Bierman, P.L., and Edward G. Guedes, and Richard
Rosengarten, for appellees.


Before LOGUE, MILLER, and BOKOR, JJ.
      PER CURIAM.

                         UPON MOTION TO DISMISS

      Appellant, Marsh USA, Inc., challenges a final administrative order by

appellee, the School Board of Miami-Dade County, adopting exceptions to a

recommended order by an administrative law judge and rejecting an award

of a contract pursuant to a request for proposals.             After it issued the

challenged order, the School Board reopened the bidding process. Because

Marsh failed to subsequently file a notice of protest in writing within seventy-

two hours of the bid reopening and further failed to file a formal written

protest, it has waived its right to pursue this appeal. See § 120.57(3)(b), Fla.

Stat. (2021) (“[T]he notice of protest shall be filed in writing within [seventy-

two] hours after the posting of the solicitation. The formal written protest

shall be filed within [ten] days after the date the notice of protest is filed.

Failure to file a notice of protest or failure to file a formal written protest shall

constitute a waiver of proceedings under this chapter.”); see also Lund v.

Dep’t of Health, 708 So. 2d 645, 647 (Fla. 1st DCA 1998) (“[T]he possibility

of an attorney’s fee award under section 120.595(5) is not a collateral legal

consequence which would preclude dismissal when the death of a party

renders the appeal moot.”); Ruck v. State, Bd. of Pro. Eng’rs, 956 So. 2d

469, 469 (Fla. 1st DCA 2006) (“[W]e reject appellant’s argument that we



                                         2
should decide the case on the merits for the sole purpose of determining his

right to attorney’s fees pursuant to section 120.595(5), Florida Statutes.”).

Hence, we dismiss the appeal.

     Dismissed.




                                     3